Argued December 15, 1936.
This is an appeal from the order of the court below *Page 98 
discharging a rule to strike off a judgment entered against the garnishee in an attachment execution.
Plaintiff, having a judgment against Hannah Davis and Chester T. Davis, issued an attachment execution naming Burton Davis, administrator of the estate of Jesse B. Davis, deceased, as garnishee. A default judgment was entered in favor of the plaintiff and against the garnishee in the amount of $1,003.60 "for failure to answer the interrogatories under oath within twenty days after service thereof."
The facts in this case are the same as in Globe  RepublicInsurance Company v. Davis, 125 Pa. Super. 91, 190 A. 175, and involve the same questions. What we there said applies to the facts and questions raised in this case.
Judgment is reversed, and the rule to strike off is made absolute.